     Case 4:20-cv-00065-BMM-JTJ Document 40 Filed 01/06/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION



 ALLSTATE FIRE AND CASUALTY                       CV-20-65-GF-BMM-JTJ
 INSURANCE COMPANY,

              Plaintiff,

        vs.
                                                  ORDER DENYING PLAINTIFF’S
 BRUCE MCLAIN, et al.,                            MOTION FOR ENTRY OF
                                                  DEFAULT JUDGMENT
              Defendants.


      Plaintiff Allstate Fire and Casualty Insurance Company (“Allstate”) filed a

Complaint against Defendant Bruce McLain (“McLain”) and thirty-two other

defendants, seeking a declaratory judgment related to the question of coverage under

an insurance policy that Allstate had issued McLain. Doc. 1. McLain filed an

Answer. Doc. 36. Allstate filed a Motion for Entry of Default against those

defendants that had not responded. Doc. 33. The Clerk of the Court entered default

against the Individual Defendants on October 2, 2020. Doc. 35. After the requisite

time had passed, Allstate filed a Motion for Default Judgment on December 8, 2020.

Doc. 38. For the reasons below, Allstate’s Motion for Default Judgment (Doc. 38)

is denied without prejudice.




                                         1
      Case 4:20-cv-00065-BMM-JTJ Document 40 Filed 01/06/21 Page 2 of 4



BACKGROUND

      Allstate issued McLain an automobile insurance policy from February 22,

2020, to August 22, 2020. Doc. 39 at 2. The policy included liability coverage for

property damage. Allstate alleges that on March 16, 2020, McLain intentionally

drove his car into various other cars and personal property. Except for McLain, the

defendants in this case consist of the owners of those cars and personal property who

might have claims against Allstate. A portion of the defendants have already

submitted claims to Allstate. Doc. 1 at 7.

      Allstate filed the present action in federal district court, seeking the following

declaratory judgment: (1) the insurance policy does not cover the damage that

McLain caused on March 16, 2020; and, (2) Allstate has no duty to defend or

indemnify McLain for any losses, damages, judgments, settlements, or claims

stemming from the damage that McLain caused on March 16, 2020. Allstate alleges

that the automobile insurance policy contains an exclusion provision for damages

that McLain caused via intentional acts. Doc. 1 at 10.

      McLain filed an Answer on October 9, 2020, in which he argued that the

insurance policy does provide coverage. Doc. 36. Allstate voluntarily dismissed

nine defendants, leaving McLain and twenty-three others (“Individual Defendants”)

as defendants in this case. Doc. 20, 32, 37. Allstate provided McLain and the

Individual Defendants with service of process in July and August of 2020. Doc. 34.

                                          2
      Case 4:20-cv-00065-BMM-JTJ Document 40 Filed 01/06/21 Page 3 of 4



ANALYSIS

      The Clerk of the Court correctly entered default, under Rule 55(a), against the

Individual Defendants on October 2, 2020. Doc. 35. The Individual Defendants had

not responded to Allstate’s Complaint for several months. Doc. 34. Whether to

enter a default judgment remains a decision entrusted to the discretion of the district

court. Unilin Beheer B.V. v. Tropical Flooring, 2014 WL 12700909 (C.D. Cal.

2014) (citing Shanghai Automation Instrument Co. v. Kuei, 194 F.Supp.2d 995,

1005−06 (N.D. Cal. 2001)); In re First T.C. & Inv. Inc., 253 F.3d 520 (2001).

      The Federal Rules of Civil Procedure specify that “when multiple parties are

involved, the court may direct entry of a final judgment as to one or more but fewer

than all, claims or parties only upon an express determination that there is no just

reason for delay and upon an express direction for the entry of judgment.” Fed. R.

Civ. P. 54(b). The Individual Defendants are currently in default. The Court must

consider whether there exists “no just reason” to delay granting default judgment

against the Individual Defendants while the same claims against McLain remain

pending. Id.

      In Frow v. De La Vega, 82 U.S. 552 (1872), the United States Supreme Court

determined that a district court should not enter default judgment against one or more

defendants when the default judgment is, or is likely to be, inconsistent with

judgment on the merits in favor of the answering defendants. The Ninth Circuit

                                          3
      Case 4:20-cv-00065-BMM-JTJ Document 40 Filed 01/06/21 Page 4 of 4



specified that the Frow Doctrine applies when the theory of the complaint requires

that liability of all the defendants must be uniform. Unilin Beheer B.V., 2014 WL

12700909, at *3 (citing Shanghai Automation Instrument Co., 194 F.Supp.2d at

1005−06); In re First T.C. & Inv. Inc., 253 F.3d at 531−32.

      In the context of a declaratory judgment action to discern coverage under an

insurance policy, the outcome of the action (i.e., whether or not an insurance policy

provides coverage) must be uniform. The risk of arriving at inconsistent outcomes

in the present declaratory judgment action constitutes a just reason to delay under

Rule 54(b). Unilin Beheer B.V., 2014 WL 12700909, at *3

      Entry of default judgment proves unwarranted at this time. See id. Allstate

remains free to refile its Motion for Default Judgment after the Court resolves the

question of coverage on the merits. The risk of inconsistent outcomes will be

alleviated at that time.

      IT IS HEREBY ORDERED:

1. Allstate’s Motion for Default Judgment (Doc. 38) is DENIED without prejudice.

             Dated the 6th day of January, 2020.




                                         4
